37 F.3d 1495NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Norman TAYLOR, Plaintiff Appellant,v.UNITED STATES of America;  United States Department ofCommerce;  Ernest Ambler, Director, National Institute ofStandards & Technology;  Richard De La Menardiere, NationalInstitute of Standards And Technology;  Katherine Gebbie,Center for Basic Standards, National Institute of Standardsand Technology;  Helmut Hellwig, Acting Director, NationalMeasurement Laboratory, National Institute of Standards andTechnology;  Donald Johnson, Director, National Institute ofStandards and Technology;  Laura Powell, Deputy Director,National Measurement Laboratory, National Institute ofStandards and Technology;  Kurt Reimann, Deputy Director,National Measurement Laboratory, National Institute OfStandards and Technology;  Elizabeth W. Stroud, PersonnelOfficer, National Institute of Standards and Technology,Defendants Appellees.
No. 91-2394.
United States Court of Appeals, Fourth Circuit.
Oct. 12, 1994.Submitted Oct. 12, 1993.Decided Oct. 12, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, Senior District Judge.  (CA-89-213-R)
Norman Taylor, Appellant Pro Se.
Ethan L. Bauman, Assistant United States Attorney, Baltimore, Maryland, for Appellees.
Before WIDENER and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Norman Taylor appeals from the district court's order granting summary judgment for Defendants in Taylor's age discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Taylor v. United States, No. CA-89-213-R (D. Md. Nov. 12, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED